     Case: 1:17-cv-06753 Document #: 178 Filed: 08/08/21 Page 1 of 3 PageID #:2967



                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

U.S. EQUAL EMPLOYMENT                                 )
OPPORTUNITY COMMISSION, Plaintiff,                    )
and ESTATE OF RICHARD RASCHER,                        )
Plaintiff-Intervenor,                                 )
                                                      )   Case No. 1:17-cv-6753
v.                                                    )
                                                      )   Judge Franklin U. Valderrama
S&C ELECTRIC COMPANY,                                 )
                                                      )
                        Defendant.                    )
                                                      )

            DEFENDANT’S AMENDED SUPPLEMENTAL EXHIBIT CHART

        In light of Plaintiff EEOC and Plaintiff-Intervenor Estate of Richard Rascher’s objections to

Defendant S&C Electric Company’s supplemental exhibit chart (Dkt. 177), Defendant hereby

submits the following Amended Supplemental Exhibit Chart1:

     2. Supplemental Exhibit Chart

Def.     Date          Description                         Relevance
Ex. #
D-122    9/24/2015 September 24, 2015 Progress             Proves Rascher’s use of narcotic painkillers.
                   Note (Dr. John Park)                    Proves Rascher’s inability to perform
                                                           essential job functions and inability to return
                                                           to work in compliance with company
                                                           policies.
D-123    12/5/2017 EEOC’s Amended Complaint                Proves EEOC’s admission that at all times
                   (ADEA allegations redacted)             relevant Rascher had impairments of, at
                   (Dkt. 26)                               least, melanoma, rectal cancer, and fractured
                                                           hip which substantially limited Rascher’s
                                                           normal cell growth, ability to walk, and
                                                           ability to care for himself.
D-124    12/5/2017 Richard Rascher’s Amended               Proves Rascher’s admission that Rascher at
                   Complaint (ADEA allegations             all times relevant had impairments of, at
                   redacted) (Dkt. 27)                     least, melanoma, rectal cancer, and fractured
                                                           hip which substantially limited Rascher’s
                                                           normal cell growth, ability to walk, and
                                                           ability to care for himself.

1The exhibits contained herein supplement those set forth in Defendant’s Pre-Trial Statement (Dkt. 149 at 4-
12).
   Case: 1:17-cv-06753 Document #: 178 Filed: 08/08/21 Page 2 of 3 PageID #:2968




Dated: August 8, 2021                              Respectfully submitted,

                                                   S&C Electric Company

                                                   By: /s/ Steven L. Brenneman
                                                    One of its attorneys

Steven L. Brenneman (IL ARDC #6190736)
L. Brandon Liss (IL ARDC #6321013)
Fox Swibel Levin & Carroll LLP
200 West Madison Street, Suite 3000
Chicago, IL 60606
Telephone: (312) 224-1200
sbrenneman@foxswibel.com
bliss@foxswibel.com




                                         2
   Case: 1:17-cv-06753 Document #: 178 Filed: 08/08/21 Page 3 of 3 PageID #:2969



                                  CERTIFICATE OF SERVICE

       The undersigned attorney hereby certifies that on August 8, 2021 he caused the foregoing
Defendant’s Supplement to Pre-Trial Statement to be electronically filed with the Clerk of the
United States District Court for the Northern District of Illinois, Eastern Division, using the Court’s
CM/ECF system, which shall send notification of such filing to all counsel of record.



                                               /s/Steven L. Brenneman
                                                 Steven L. Brenneman




                                                  3
